Citation Nr: 0630208	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

In a June 2005 decision, the Board denied the veteran's claim 
for an initial evaluation in excess of 30 percent for PTSD, 
in addition to three other claims.  The veteran subsequently 
appealed this issue to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to partially vacate the 
Board's decision and remand for readjudication the veteran's 
claim of entitlement to an initial evaluation in excess of 30 
percent for PTSD.  In a May 2006 Order, the Court granted the 
joint motion, vacated the Board's June 2005 decision with 
regard to the PTSD issue, and remanded this case to the Board 
for readjudication.

The Board notes that the joint motion filed by the veteran's 
attorney and the VA Office of the General Counsel also 
indicated that the veteran raised a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) in a June 2003 
written statement.  While the Appellant's December 2005 Brief 
and the April 2006 Joint Motion both indicated that this 
claim had not yet been adjudicated, a review of the claims 
file shows that it was adjudicated via an April 2004 rating 
decision.  The veteran was provided notice of this 
determination that same month and has not filed a notice of 
disagreement.  Therefore, the Board finds that this claim is 
not before us and need not be remanded or referred to the RO 
at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's claim of entitlement to an 
initial evaluation in excess of 30 percent for PTSD, the 
Board notes that subsequent to the May 2006 Court Order, the 
veteran submitted a written statement dated in August 2006.  
He described his current and past symptoms associated with 
his service-connected PTSD.  In an accompanying document, the 
veteran indicated that he was submitting additional argument 
or evidence and wanted his case remanded to the RO for review 
of this additional evidence.  Therefore, the Board finds that 
a remand is necessary to afford the veteran RO review of the 
added evidence.  In addition, the veteran's representative 
has proposed that the veteran's PTSD has an effect on his 
employment.  Therefore, his claims should be adjudicated on 
an extraschedular basis as well.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD, including as on an extraschedular 
basis.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the April 2004 statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


